Citation Nr: 1700996	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  07-31 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a service-connected cervical spine degenerative disc disease (DDD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1991 to June 1991; and the Army from January 2004 to September 2005 and from March 2008 to June 2010.

The issue comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas.

By way of background, the RO granted an increased rating for the Veteran's cervical spine disability in the January 2013 rating decision, effective March 25, 2011. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id. 

The Veteran perfected an appeal in June 2013, reporting that his cervical spine disability, already service connected, and radiculopathy disabilities, not service connected at that time, had worsened in severity.  In December 2015, the Board granted service connection with an initial rating for radiculopathy of each of the left and right upper extremities, and remanded the appeal for a new examination for the cervical spine disability. VA provided that exam in February 2016, and the Veteran's case is now back before the Board, the directives having been substantially complied with.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran indicated during his most recent VA examinations that he was currently employed full time, and there is no evidence that employment is not substantially gainful. As such, TDIU has not been raised.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2015. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Throughout the period on appeal, the Veteran's cervical spine DDD has been manifested by pain, weakness, stiffness, fatigue, and lack of endurance, flare-ups of varying frequency and severity, and limitation of motion; but not by ankylosis of the cervical or entire spine, or incapacitating episodes having a total duration of at least four weeks over the previous 12 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for cervical spine DDD have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued two VCAA letters, in April 2011 and August 2012, prior to the Board's adjudication in December 2015. These letters advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All released or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4); Green v. Derwinski, 1 Vet. App. 121 (1991). In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted. 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In this case, the Veteran was provided with VA examinations relevant to this particular claim in November 2012 and February 2016. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the medical evidence of record in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. 

Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's increased rating claims. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

Based on the association of VA treatment records, the February 2016 VA examination, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40, DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability, incoordination or pain on movement of a joint. 38 C.F.R. §§ 4.45, 4.59; DeLuca, 8 Vet. App. 202; see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) (holding that § 4.59 serves as a bridge linking painful motion and limitation of motion, such that a claimant with painful motion is deemed to have limited motion under DC 5003 even though actual motion is not limited).  Moreover, the provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant, although such behavior may be reported by a lay person.  Petitti, 27 Vet. App. at 425.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Cervical Spine Degenerative Disc Disease (DDD)

The Veteran argues that he is entitled to an increased rating in excess of 20 percent for cervical spine degenerative disk disease, from March 25, 2011 forward.  That claim was made in conjunction with a claim for bilateral upper extremity radiculopathy, which was granted previously by the Board and was not appealed.

The Veteran's cervical spine DDD is rated under Diagnostic Code 5242, covering degenerative arthritis. All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

Under the General Formula, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, General Formula. A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine. Id. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. Id. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the cervical spine being 340 degrees. Id.

Unfavorable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

In the instant case, the Veteran's file, including his service treatment records, are replete with notations of radiculopathy, pain, limitation of motion, flare-ups, weakness, stiffness, and fatigue following the 2004 injury in combat service where he was hit by a guardrail-type bar, the cause of his service-connected cervical spine disability and bilateral upper extremity radiculopathy.   

Throughout the period on appeal, the Veteran has reported neck pain periodically radiating into his arms and fingers, spasms and cramps in his fingers on occasion, restricted range of motion, the inability to have any load or weight on his neck without feeling numbness down his arms, and flare-ups. The Veteran is competent to report such lay symptomatology, and as there is no evidence that his statements are not credible, they are entitled to probative weight. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Cervical spine examinations for the period on appeal were conducted in November 2012 and February 2016. The November 2012 examiner recorded complaints of flare-ups impacting the cervical spine that occur once or twice a week that will last for 10-15 minutes. On examination, the Veteran was found to have forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation to 80 degrees.  There was no pain on movement.  The examiner did note guarding or muscle spasm of the cervical spine and an abnormal spine contour.  No further loss of motion or function was present after repeat testing.  The examiner did not find any ankylosis or IVDS in this examination, and follow-up X-rays were unremarkable.

The February 2016 examiner diagnosed cervical strain, degenerative arthritis of the spine, and IVDS. The examiner documented the Veteran stating he had flare-ups, which caused increased pain, stiffness, and intermittent upper extremity radiculopathy. On examination, the Veteran was found to have forward flexion to 35 degrees, extension to 35 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 60 degrees. The total combined range of motion for the Veteran's cervical spine is 250 degrees. There was pain on movement noted, and additionally some localized tenderness over the lower cervical spine in the midline.  However, the examiner also pointed out that there was no evidence of pain with weight-bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no further loss of motion or function after repeat testing. The examiner did note there was no guarding or muscle spasm of the cervical spine on this exam and that the localized tenderness observed did not result in an abnormal spine contour or abnormal gait. All muscle strength testing was at normal levels and there was no muscle atrophy.  The examiner noted there was no ankylosis of the spine, and there was no IVDS that required bed rest.  The examiner did note the cervical spine disability, with its associated bilateral upper extremity radiculopathies, had functional impact on the Veteran's ability to work, in that it would limit the Veteran's ability to perform repetitive heavy lifting, pushing, or pulling, as well as any work over his head using his upper extremities.

There is no evidence that any of the VA examiners were not competent or credible, and as the opinions were based on the Veteran's medical records and objective examinations conducted at the time, the Board finds the reports are entitled to significant probative weight with respect to the severity of the Veteran's cervical spine disability at the time of the examinations. Nieves-Rodriguez, 22 Vet. App. 295.

Based on the evidence of record, an increased rating in excess of 20 percent for a cervical spine disability is not warranted in this case. While range of motion limitations were noted in each VA exam pertinent to the period on appeal, the limitations do not reach a threshold that would receive a higher rating than at present. Neither VA examiner noted any ankylosis of the cervical spine. The record shows that the Veteran's disability does not more nearly approximate ankylosis even during flare-ups of the disability. None of the treatment records associated with the claims file reflect that the Veteran's cervical spine was in a fixed position of any kind, or reflect complaints of any of the signs associated with favorable or unfavorable ankylosis. 38 C.F.R. § 4.71a, General Formula, Note 5. Further, there is no lay nor medical evidence of any of the signs or symptoms associated with favorable or unfavorable ankylosis. Id. While the most recent exam noted IVDS, there were no incapacitating episodes associated with this diagnosis. 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. 

While the Board acknowledges the Veteran's statements indicating that he has periodic stiffness, pain, restricted range of motion, and numbness, these statements are outweighed by the objective medical evidence of record, all of which shows that the Veteran's cervical spine has some range of motion, albeit limited, and that other observations of pain and numbness, while daily symptomatic, are currently clinically stable, and there are no incapacitating episodes related to IVDS. 38 C.F.R. § 4.71a, General Formula, Note 5, and Incapacitating Episodes Formula. As such, the preponderance of the evidence is against a finding that an increased rating in excess of 20 percent for cervical spine DDD is warranted in this case. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

In evaluating the Veteran's current level of disability for the period on appeal, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45, 4.59. The medical evidence shows that the Veteran has, at different times, complained of pain, limitation of motion, flare-ups, weakness, stiffness, and fatigue, which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, each VA examiner acknowledged these factors, and still found that the Veteran either had some range of motion or that ankylosis was not present despite these additional factors. The medical evidence of record shows that, even when considering these additional factors, they do not result in further functional loss so as to effectively result in ankylosis of the cervical spine or other significant functional loss not contemplated by the rating schedule. As such, the Board finds that the Veteran's statements concerning further limitation due to factors such as weakness and fatigue are outweighed by the examiners' objective findings. 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied. As noted, the Veteran has been noted to intermittently have IVDS. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. However, there is no medical evidence of prescribed bed rest from a physician for the Veteran's cervical spine disability, and there is no evidence that any such incapacitating episodes totaled at least four weeks over the past 12 month period. Id. In light of the lay and medical evidence of record, a rating in excess of 20 percent based on incapacitating episodes is not warranted. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, service connection and compensable ratings for the Veteran's left and right upper extremity radiculopathy and lumbosacral strain has already been granted, and therefore those are already contemplated by their assigned ratings. No other neurologic abnormalities or bowel or bladder impairments have been noted as being associated with the Veteran's cervical spine DDD. As such, additional separate compensable ratings are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 20 percent for the Veteran's service-connected cervical spine DDD. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

Extraschedular Ratings

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's cervical spine disability is manifested by pain, weakness, stiffness, instability, fatigue and lack of endurance, flare-ups of varying frequency and severity, and limitation of motion. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5242. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as weakness, stiffness, swelling and pain, they are inherently contemplated by the criteria in that the currently assigned rating is based on the Veteran's limitation of motion, which includes any further limitation of motion or function attributable to such factors. In short, there is nothing exceptional or unusual about the Veteran's cervical spine DDD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Johnson v. McDonald

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected with compensable ratings for post-traumatic stress disorder, status post injury residual facial scar and deviated septum, lumbosacral strain, cervical spine DDD, bilateral upper extremity radiculopathy, a left knee disability, tinnitus, nasal fracture and rhinitis, status post facial head trauma with loss of sense of smell and taste, surgical scars on the neck, residual scar on the back as a residual of basal cell carcinoma, migraine headaches, expressive aphasia, right knee scars, and right knee degenerative joint disease. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating in excess of 20 percent for cervical spine degenerative disc disease is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


